The judgment of the district court is affirmed. Opinion will follow. The stay of the district court’s decision is lifted. The time within which a petition for rehearing may be filed is hereby extended pursuant to Fed. R.App. P. 40(a)(1) to 14 days after the opinion is filed. Pursuant to Fed. R.App. P. 41(b), the mandate will not issue until “7 days after the time to file a petition for rehearing expires, or 7 days after entry of an order denying a timely petition for panel rehearing, rehearing en banc, or motion to stay of mandate, whichever is later.”